NUMBER 13-13-00071-CR

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

VICTOR HAMILTON,                                                                     Appellant,

                                                v.

THE STATE OF TEXAS,                                                                   Appellee.


                        On appeal from 361st District Court
                            of Brazos County, Texas.


                                           ORDER
              Before Justices Benavides, Perkes, and Longoria
                             Order Per Curiam

       Appellant, Victor Hamilton, filed an appeal from a judgment entered by the 361st

District Court of Brazos County, Texas, in cause number 09-02517-CRF-361. 1                     On

March 21, 2013, this appeal was abated for purposes of determining whether appellant is

1
 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West 2005).
entitled to appointed counsel on appeal. The trial court found that the appellant is not

indigent and, thus, is not entitled to court-appointed counsel or a free appellate record.

        Appellant has filed an appeal from the trial court’s denial of indigence.      The

appellate record relevant to appellant’s indigence claim was provided to appellant on

September 17, 2013.

        This cause is before the Court on appellant’s second motion for extension of time

to file the brief. This Court has previously granted appellant an extension until November

14, 2013, for the filing of appellant’s brief. Appellant is requesting an additional 90 days

to file his brief.

        The Court GRANTS IN PART and DENIES IN PART appellant's second motion for

extension of time. This motion is GRANTED insofar as the Court will extend appellant's

deadline to file his brief until January 21, 2014. This motion is DENIED insofar as the

Court will not allow an extension until February 12, 2014.            Appellant is hereby

ORDERED to file the appellate brief with this Court on or before January 21, 2014. NO

FURTHER EXTENSIONS WILL BE GRANTED IN THIS MATTER. If appellant fails to

file the brief within the foregoing specified period of time, the Court will consider the

appeal without briefs. See TEX. R. APP. P. 37.3(C), 38.8(b)(4).

        It is so ORDERED.

                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of December, 2013.


                                             2